Citation Nr: 1517346	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-28 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island 


THE ISSUES

1.  Entitlement to a compensable rating for a scar as a residual of a shell fragment wound (SFW) to the left upper leg.

2.  Entitlement to a rating in excess of 20 percent for a nerve injury as a residual of a SFW to the left leg.

3.  Entitlement to a rating in excess of 10 percent for muscle injury as a residual of a SFW to the right upper leg. 

4.  Entitlement to a rating in excess of 20 percent for a nerve injury as a residual of a SFW to the right leg.

5.  Entitlement to a compensable disability evaluation for scarring as a residual of a SFW to the buttocks. 

6.  Entitlement to a rating in excess of 10 percent for muscle injury as a residual of a SFW to the left buttock. 


7.  Entitlement to a rating in excess of 10 percent for muscle injury as a residual of a SFW to the right buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran had active service from January 1965 to October 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The Veteran testified at a Travel Board hearing in April 2013 before the undersigned.  The Board remanded this case in August 2013 and June 2014.

The Veteran has submitted an application for an automobile or other conveyance or adaptive equipment.  It appears that this issue is under development at the issue of Agency of Original Jurisdiction (AOJ).  In the event that it has not been addressed, the Board notes that the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case for the Veteran to be examined, to have records obtained, and, in pertinent part, to properly evaluate his left leg, right leg, and buttocks disorders. The Board indicated that nerve and muscle injuries were to be conducted.  These examinations were subsequently held, and, based on the findings, the Veteran was granted ratings for nerve injuries to both legs and muscle injuries to both buttocks.  Previously, the Veteran had been rated based solely on scar injury to the left leg, muscle injury to the right leg, and scar injury to the buttocks.  The only compensable rating which was in effect was 10 percent for muscle injury to the right leg.  Based on the examinations, additional ratings were assigned in a March 2014 rating decision for nerve injury as a residual of a SFW to the left leg (20 percent); nerve injury as a residual of a SFW to the right leg (20 percent); muscle injury as a residual of a SFW to the left buttock (10 percent); and muscle injury as a residual of a SFW to the right buttock (10 percent).  However, the March 2014 supplemental statement of the case (SSOC) was limited to prior ratings in effect for the left leg (0 percent); right leg (10 percent); and buttocks (0 percent).  The Board notes that the case was specifically sent back the first time so that the totality of the Veteran's level of disability for the left leg, right leg, and buttocks SFW residuals could be rated.  It was noted that the overall ratings for each were properly on appeal and should have been included in the SSOC, with citation to the pertinent diagnostic codes. 

On most recent remand, the Veteran was afforded a VA peripheral nerve examination in September 2014.  In addition, VA clinical records were obtained.  The subsequent December 2014 SSOC properly stated the issues, but each issue included the same analysis as follows:

After careful consideration and review it is noted that this issue was addressed on the previous Supplemental Statement of the Case (SSOC) dated June 9, 2014 and rating dated March 10, 2014.  Furthermore, no additional evidence or argument has been received since the previous {Statement of the Case/Decision Review Officer's Decision/Supplemental Statement of the Case} sent to you on June 9, 2014.  Accordingly, the preponderance of the evidence is against your claim and there is no doubt to be resolved.  Reasons and bases in the /Supplemental Statement of the Case and the rating are herein incorporated by reference. 

First of all, there was no discussion of the new VA examination or other records.  Secondly, the prior SSOC was not dated June 9, 2014, that was the date of the Board remand.  There was no SSOC after the Board's remand in June 2014 until the December 2014 SSOC.  Thus, the Board's remand directives were not followed.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with an SSOC as to any issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  The SSOC should address evidence added since the March 2014 SSOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

